 



Exhibit 10.46
eResearchTechnology, Inc.
CONSULTANT AGREEMENT
The following agreement is hereby entered into between, Joel Morganroth, M.D.,
P.C. (hereinafter known as Consultant) and eResearchTechnology, Inc. (together
with its affiliated corporations hereinafter known as the “Company”), and having
its principal offices at 30 S. 17th Street, Philadelphia, PA 19103

1.   SCOPE OF PROJECT

  a)   Consultant agrees to provide Joel Morganroth, M.D. (“Dr. Morganroth”) to
advise the Company on matters related to the successful operation, marketing and
business development of the Company’s Diagnostic Business Unit (DX), on a best
efforts basis to achieve annual goals established with the Board of Directors.  
  b)   Consultant agrees to provide Joel Morganroth, M.D. (“Dr. Morganroth”) to
market the services of the Company’s eRT Consulting Group, which the Company
shall define from time to time, (“Services”) to pharmaceutical, biomedical and
medical device companies and to perform such Services for the eRT Consulting
Group as requested by the Company.

2.   ETHICAL CONDUCT       Consultant will conduct himself in a professional and
ethical manner at all times and will comply with all Company policies as well as
all State and Federal regulations and laws as they may apply to the services,
products, and business of the Company.   3.   COMPENSATION

  a)   Base fees shall be $300,000/year payable in twelve equal installments of
$25,000 by the 15th of each month. Consultant will be eligible for incentive
compensation to be determined by the Board of Directors.     b)   Consultant
shall be paid a commission of 80% of net revenues for services performed by the
eRT Consultant Group for those Consultant Services. Payment shall be made to the
Consultant within thirty (30) days following the Company’s billing to the
Sponsor for such Services.     c)   Consultant should be reimbursed for
reasonable out of pocket expenses when properly documented.     d)   Consultant
agrees to maintain medical licenses and insurance as required to carry out the
duties described herein, which will be reimbursed by the company when properly
documented and which shall not exceed $20,000 per year.     e)   Consultant
shall be acting as an independent contractor and not as an employee of the
Company. Payment of any tax and/or social security liabilities relative to this
compensation shall be the responsibility of the Consultant.

1



--------------------------------------------------------------------------------



 



4.   NON-DISCLOSURE       Consultant acknowledges that consultancy for the
Company requires him to have access to confidential information and material
belonging to the Company, including customer lists, contracts, proposals,
operating procedures, and trade secrets. Upon termination of the consulting
relationship for any reason, Consultant agrees to return to the Company any such
confidential information and material in his possession with no copies thereof
retained. Consultant further agrees, whether during the term of this agreement
with the Company or any time after the termination thereof (regardless of the
reason for such termination), he will not disclose nor use in any manner, any
confidential or other material relating to the business, operations, or
prospects of the Company except as authorized in writing by the Company.   5.  
INVENTIONS

  a)   Consultant agrees to promptly disclose to the Company each discovery,
improvement, or invention conceived, made, or reduced to practice during the
term of this agreement. Consultant further agrees to grant to the Company the
entire interest in all of such discoveries, improvements, and inventions and to
sign all patent/copyright applications or other documents needed to implement
the provisions of this paragraph without additional consideration. Consultant
further agrees that all works of authorship subject to statutory copyright
protection developed jointly or solely, during the term of this agreement shall
be considered property of the Company and any copyright thereon shall belong to
the Company. Any invention, discovery, or improvement conceived, made, or
disclosed, during the one year period following the termination of this
agreement shall be deemed to have been made, conceived, or discovered during the
term hereof.     b)   If publication of data generated from studies conducted
under the auspices of the Company is anticipated, Consultant agrees to obtain
permission from the Company for such publication.

6.   NO SOLICITATION       During the continuance of this Agreement and for a
period of one year thereafter (regardless of the reason for termination),
Consultant agrees that it will not, directly or indirectly, in any way for its
own account, as employee, stockholder, partner or otherwise, or for the account
of any other person, corporation, or other entity, inappropriately or
unethically solicit clients, Company employees or independent contractors that
would interfere with the business of the Company.   7.   NO CURRENT CONFLICT    
  Consultant hereby assures the Company that he/she is not currently restricted
by any existing employment or non-compete agreement that would conflict with the
terms of this Agreement.   8.   TERM OF AGREEMENT       The term of this
Agreement will be effective as of January 1, 2008 and will continue from year to
year unless terminated.   9.   TERMINATION

  a)   The Company may terminate consulting services at any time without the
need to show cause upon 90 days written notice to Consultant.

2



--------------------------------------------------------------------------------



 



    b)   The Company may terminate consulting services without notice for
failure to meet obligations under the Agreement. The following, as determined by
the Company in its reasonable judgment, shall constitute failure to meet these
obligations:

  (1)   Consultant’s failure to perform services or meet goals defined under the
scope of the project.     (2)   Any misconduct which is injurious to the
business or interests of the Company.     (3)   Violation of any federal, state,
or local law applicable to the business of the Company.     (4)   Any material
breach of this agreement.

    c)   The Consultant will be notified on any alleged breach in writing and be
allowed 60 days to cure any deficiency. Upon any termination pursuant to
subparagraph (a) and (b) above, the Consultant shall be entitled to no further
fees or payments hereunder, except those which shall have accrued to the date of
termination.

10.   MISCELLANEOUS

    a)   This Agreement and any disputes arising here from shall be governed by
Pennsylvania law.       b)   In the event that any provision of this Agreement
is held to be invalid or unenforceable for any reason, including without
limitation the geographic or business scope or duration thereof, this Agreement
shall be construed as if such provision had been more narrowly drawn so as not
to be invalid or unenforceable.       c)   This Agreement supersedes all prior
agreements, arrangements, and understandings, written or oral, relating to the
subject matter with the Company or its affiliates. Without limiting the
foregoing, this Agreement replaces and supersedes in full the Consultant
Agreement between the Company or its affiliates and Consultant, which is hereby
terminated in full.       d)   The failure of either party at any time or times
to require performance of any provision hereof shall in no way affect the right
at a later time to enforce the same.       e)   The provisions of paragraphs
4,5,6,7 and 9(a) hereof are intended to apply equally to the Consultant and
Dr. Morganroth, and the Consultant will assure Dr. Morganroth’s compliance with
the same.

                      For Consultant:       For the Company:
   
 
                    /s/ Joel Morganroth, MD       /s/ Richard Baron            
     
 
                   
Date:
  February 28, 2008       Date:   February 28, 2008    
 
                   

3